Filed 3/1/18




                            CERTIFIED FOR PUBLICATION

               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                             FOURTH APPELLATE DISTRICT

                                       DIVISION THREE


 EVAN WEISS et al.,
                                                      G052735
      Plaintiffs and Appellants,
                                                      (Super. Ct. No. 30-2012-00605637)
          v.
                                                      OPINION
 THE PEOPLE ex rel. DEPARTMENT OF
 TRANSPORTATION et al.,

      Defendants and Respondents.



                 Appeal from a judgment of the Superior Court of Orange County, Kirk H.
Nakamura, Judge. Reversed and remanded.
                 Peterson Law Group, John S. Peterson and Joseph A. Schwar for Plaintiffs
and Appellants.
                 Woodruff, Spradlin & Smart, Gary C. Weisberg, Laura M. Morgan and
Esther P. Lin for Defendants and Respondents.
                                   *          *            *
                       1
              Plaintiffs sued defendants People ex rel. Department of Transportation
(CalTrans), and Orange County Transportation Authority (OCTA; collectively,
Agencies), for inverse condemnation and nuisance. The complaint alleged a freeway
sound wall the Agencies built directly across the freeway from Plaintiffs’ homes
increased the noise and dust Plaintiffs experienced, interfered with Plaintiffs’ enjoyment
of their homes, and diminished their property values.
              Shortly before trial, the Agencies moved to dismiss Plaintiffs’ claims by
filing a motion under Code of Civil Procedure section 1260.040, which provides for
pretrial resolution of “issue[s] affecting the determination of compensation” in eminent
domain cases, not inverse condemnation actions. (Id., subd. (a).) The Agencies did not
expressly raise any compensation issues, challenging instead their takings liability. On
the inverse condemnation claim, the Agencies argued Plaintiffs could not establish the
essential element that the sound wall imposed a direct, substantial, and peculiar burden
on Plaintiffs’ properties that was not shared in common with the other properties in
Plaintiffs’ neighborhood. The Agencies argued the nuisance claim failed as a matter of
law based on the statutory immunity Civil Code section 3284 provided. The trial court
agreed and granted the Agencies’ motions.
              We reverse. The Agencies now concede Code of Civil Procedure
section 1260.040 applies by its terms and enactment in title provisions governing eminent
domain only to eminent domain proceedings, not inverse condemnation actions. As we
explain, we reject the Agencies’ request that we “import[ section 1260.040] into the body
of inverse condemnation law as a matter of judicial development.” In doing so, we
disagree with Dina v. People ex rel. Dept. of Transp. (2007) 151 Cal.App.4th 1029
(Dina), which viewed the statute as applying to inverse condemnation actions. Nor do

       1
            Plaintiffs are Evan Weiss, Belinda Henry, Michael Hayes, Micheale Hayes,
Ross Shaw, Debbie Shaw, and 1819 MSC, LLC (collectively, Plaintiffs).


                                             2
we see any basis to apply the statute to resolve Plaintiffs’ nuisance claims, on which they
were entitled to a jury trial absent a summary judgment motion or other statutorily-
authorized manner of case disposition. We therefore remand the matter for further
proceedings.

                                                I

                             FACTS AND PROCEDURAL HISTORY

               Interstate 5 (I-5) is a freeway that runs north and south through a residential
area in the City of San Clemente (City). Plaintiffs own four separate properties on the
east side of I-5 near its intersection with El Camino Real. Three of the properties are
single-family homes and the fourth is a small hotel. Approximately 600 feet separate the
northernmost and southernmost of Plaintiffs’ properties, with other residential and
commercial properties located among and between Plaintiffs’ properties.        The terrain
gently slopes up from where El Camino Real runs under I-5 toward Plaintiffs’ properties
and beyond.
               Under Streets and Highways Code section 215.5, CalTrans maintains a
system for identifying and prioritizing locations for the possible installation of sound
walls along California’s freeways. Under this system, CalTrans conducts progressively
more detailed studies of the locations. Construction begins when funding becomes
available and the location satisfies all established criteria.
               In 1999, CalTrans measured the freeway noise on the west side of I-5
opposite Plaintiffs’ properties after receiving complaints from area residents. The
measurements, however, did not meet the 67-decibel threshold required for further action.
In 2001, CalTrans again measured the freeway noise in the residential area west of I-5
after receiving further complaints. This time, the measurements exceeded the 67-decibel
threshold in at least two locations. CalTrans therefore referred the matter to OCTA,
which placed it on a waiting list of areas to undergo further noise and engineering


                                               3
analysis to determine whether constructing a sound wall could feasibly reduce noise west
of I-5.
              In January 2004, the Agencies completed the “Traffic Noise Impact
Technical Report” (Noise Impact Report) for the west side of I-5, and concluded
construction of a sound wall could achieve the required noise reduction within the
permissible cost range.   In August 2004, the Agencies completed and approved the
“Noise Barrier Scope Summary Report” (Scope Report) for the west side of I-5. This
report examined multiple wall locations and heights to determine which combination
would benefit the greatest number of households, and identified the specific size and
location for a sound wall on the west side of I-5 to benefit the greatest number of
households within the permissible budget. Although the report examined the wall’s
potential positive and negative impacts on the area west of I-5, it did not consider the
impacts on the area east of I-5 where Plaintiffs’ properties are located. Based on the
Scope Report, the Agencies placed the sound wall on the waiting list for design and
construction funding.
              In 2008, that location rose to the top of the waiting list.   Through a
cooperative agreement with CalTrans, OCTA hired an engineer to prepare the
construction plans for the wall based on the size, location, and other specifications
identified in the approved Scope Report.     Using those plans, the Agencies completed
construction of the wall in September 2012.
              As approved by the Scope Report and constructed, two overlapping walls
were constructed along the west side of I-5. The first is a 14- to 16-foot tall masonry wall
that runs along the El Camino Real onramp to southbound I-5 and further south along the
freeway’s western shoulder until it meets an existing sound wall south of El Camino
Real. The second wall is 14 feet tall and extends approximately 860 feet along the
western shoulder where I-5 crosses over El Camino Real. The wall is constructed of
masonry block before and after it crosses the freeway’s bridge over El Camino Real. The

                                              4
portion on the bridge is constructed of Paraglass, which is a clear Plexiglas-type material.
Paraglass was used on the bridge because (1) it is much lighter and the Agencies were
concerned the bridge could not support the weight of a 14-foot tall masonry wall, and
(2) a masonry wall would have required closing several traffic lanes for an extended
period while the mortar cured.    According to Plaintiffs, Paraglass is much more
reflective of sound and light than masonry blocks.      Plaintiffs’ properties are located
approximately 365 to 480 feet from the Paraglass portion of the wall on the opposite side
of I-5 and most have a direct line of sight to the wall.
              In 2011, while the wall was under construction, some Plaintiffs and other
residents from the east side of I-5 complained to the City that the wall increased the
freeway noise on the east side of I-5.   The City hired a consultant to determine whether
the wall increased the noise on the east side, but it did not hire the consultant until after
the Agencies began construction. The consultant therefore did not take any sound
readings for the noise levels east of I-5 before construction began.     The consultant
measured the noise levels before and after construction of the Paraglass portion of the
wall, and concluded “it appears that the presence of the soundwall has increased the
freeway noise level in the residential community [east of I-5] by 0.9 to 2.1 [decibels].”
But the consultant explained there were a number of factors affecting the noise levels that
could not be accounted for in the analysis, and therefore the consultant could not
definitively conclude the sound wall increased the freeway noise on the east side of I-5.
A CalTrans noise study protocol explains, “It is widely accepted that the average healthy
ear . . . can barely perceive noise level changes of 3 [decibels].” (Underlining removed.)
              Plaintiffs filed this lawsuit in October 2012, alleging claims for inverse
                                                               2
condemnation, trespass, and nuisance against the Agencies. The complaint alleged the

       2
               The owners of two additional properties east of I-5 were plaintiffs in the
trial court, but they have not joined Plaintiffs in appealing from the trial court’s judgment.


                                               5
sound wall increased the impact of freeway noise, vibration, glare, and dust on Plaintiffs’
properties, obstructed Plaintiffs’ ocean views, interfered with Plaintiffs’ enjoyment of
their properties, and diminished their properties’ values. Plaintiffs focused on the
Paraglass portion of the wall, claiming it reflected a greater amount of noise toward
Plaintiffs’ properties than the masonry block portions.    The trial court sustained without
leave to amend the Agencies’ demurrers to the trespass claim and overruled their
demurrers to the other claims. The court also granted without leave to amend the
Agencies’ motion to strike the allegations regarding view obstruction.
              In January 2015, the Agencies filed two motions under Code of Civil
Procedure section 1260.040 seeking to dismiss Plaintiffs inverse condemnation and
nuisance claims.   The Agencies argued Plaintiffs’ inverse condemnation claim failed
because they could not establish the essential element that the sound wall imposed a
direct, substantial, and peculiar burden on Plaintiffs’ properties that differed from the
burden imposed on other properties in Plaintiffs’ neighborhood.      The Agencies argued
Plaintiffs’ nuisance claim failed because they could not overcome two different statutory
immunities. First, the Agencies claimed they were immune from liability under Civil
Code section 3482 because the sound wall was designed and constructed under the
express authority of Streets and Highways Code sections 90 et seq. and 215.5.       Second,
the Agencies asserted they were entitled to design immunity under Government Code
section 830.6.
              In support, the Agencies asked the trial court to judicially notice (1) the
minutes from two of the City’s council meetings showing Plaintiffs and several other
City residents complained about the increased noise allegedly caused by the wall, and
(2) another lawsuit that 20 other property owners filed against the Agencies making the
same claims as Plaintiffs.   The Agencies also submitted Plaintiffs’ deposition testimony
and discovery responses showing Plaintiffs’ claims regarding the wall’s impacts were
similar to the complaints of other residents in Plaintiffs’ neighborhood.   Finally, the

                                              6
Agencies submitted declarations from the engineer who designed the wall and the other
supervisors who approved the wall to show it was designed according to the Agencies’
established procedures and the wall’s design was reasonable.
              Plaintiffs opposed the motions.     On the inverse condemnation claim,
Plaintiffs argued the sound wall imposed unique and peculiar burdens on their properties
because they had a direct line of sight to the sound wall and the increased amount of
noise and dust they experienced was different from other residents.     According to
Plaintiffs, the noise they experienced before the wall was significant, but tolerable. After
the wall, Plaintiffs contend they must sleep in different rooms in their homes to minimize
the noise, cannot sleep with the windows open, experience difficulty having
conversations outside, and even experience difficulty having telephone conversations.
              Plaintiffs argued that Civil Code section 3482’s immunity did not apply
because the relevant Streets and Highways Code provisions authorize the Agencies to
construct sound walls to reduce freeway noise, not increase it. Plaintiffs also argued the
immunity did not apply because the unreasonable design of the wall increased the noise
for some properties. Finally, Plaintiffs argued the design immunity of Government Code
section 830.6 was limited to claims regarding the dangerous condition of public property,
and Plaintiffs did not allege such a claim.
              In support, Plaintiffs filed the expert witness declarations of an acoustical
expert and a civil engineer to show the wall increased the amount of noise and dust for
Plaintiffs’ properties, and the wall’s design was unreasonable because it did not consider
the impact on Plaintiffs’ properties on the opposite side of the freeway.   Plaintiffs also
filed the declaration of a real estate appraiser who opined about the negative effect the
sound wall had on Plaintiffs’ property values.    Plaintiffs also submitted their deposition
testimony to show the wall’s impact on them, the deposition testimony of the Agencies’
engineers regarding the wall’s design, CalTrans’ protocols for noise analysis, the sound
measurements taken by the City’s consultant, and various sound measurements CalTrans

                                              7
took. Plaintiffs opposed the Agencies’ judicial notice request, and asked the court to
judicially notice a voluntary dismissal filed in the lawsuit that was the subject of the
Agencies’ request.    The Agencies filed numerous evidentiary objections challenging
Plaintiffs’ declarations.
              In July 2015, the trial court granted the Agencies’ motions. On the inverse
condemnation claim, the court found Plaintiffs “cannot meet their burden [of] showing
the injuries suffered were ‘peculiar’ to their properties. They cannot show they suffered a
unique and peculiar damage ‘not such as is common to all property in the
neighborhood.’” The court pointed to the many noise complaints by other area residents,
the many other properties interspersed between and among Plaintiffs’ properties, and the
testimony by one Plaintiff that many other neighbors besides Plaintiffs suffered increased
noise and dust. On the nuisance claim, the court concluded Civil Code section 3482’s
immunity applied because the Streets and Highways Code authorized the Agencies to
build the sound wall and the Agencies’ protocols that applied to this sound wall did not
require the Agencies to consider the impacts on Plaintiffs and other residents on the
opposite side of the freeway. The court also concluded Government Code
section 830.6’s design immunity applied because Plaintiffs’ claims challenged the sound
wall’s design. Finally, the court granted the parties’ judicial notice requests, but did not
rule on the Agencies’ evidentiary objections.
              Based on its ruling, the trial court entered judgment for the Agencies and
this appeal by Plaintiffs followed.




                                              8
                                             II
                                        DISCUSSION
  Code of Civil Procedure Section 1260.040 Does Not Provide for a Nonsuit or Other
Dispositive Motion to Resolve Liability In Limine in Inverse Condemnation Actions, and
                  We Decline to Judicially Create Such a Procedure
              Plaintiffs challenge the Agencies’ reliance on Code of Civil Procedure
section 1260.040 as authority for a case-dispositive in limine motion to resolve the issue
of a public entity’s takings liability in an inverse condemnation action.3 The trial court
rejected the challenge, but Plaintiffs renew their argument on appeal, pointing out the
Legislature enacted section 1260.040 as part of the Eminent Domain Law,4 where
liability is not at issue — only compensation for the property owner. In contrast, the
Plaintiffs here initiated an inverse condemnation action, and therefore did not proceed
under the statutes governing eminent domain.
              Eminent domain and inverse condemnation are related but distinct areas of
law. “Both eminent domain proceedings and inverse condemnation actions implement
the constitutional rule that private property may not be ‘taken or damaged’ (Cal. Const.,
art. I, § 19) for public use without just compensation. But ‘inverse condemnation and
eminent domain proceedings are not identical. A property owner initiates an inverse
condemnation action, while an eminent domain proceeding is commenced by a public
entity. [Citation.] Eminent domain actions typically focus on the amount of
compensation owed the property owner, since by initiating the proceeding the
government effectively acknowledges that it seeks to “take or damage” the property in
question.’ [Citation.] ‘But the same is not true of inverse condemnation: “. . . [I]n an
inverse condemnation action, the property owner must first clear the hurdle of


       3      All further statutory references are to the Code of Civil Procedure.

       4     Section 1230.010 provides, “This title shall be known and may be cited as
the Eminent Domain Law.”

                                             9
establishing that the public entity has, in fact, taken [or damaged] his or her property
before he or she can reach the issue of ‘just compensation.’”’” (Boxer v. City of Beverly
Hills (2016) 246 Cal.App.4th 1212, 1218 (Boxer).)
              Contrary to their position below, the Agencies now concede
section 1260.040 “does not directly apply to inverse condemnation actions” because it “is
found in Title 7 of the Code of Civil Procedure, which is called ‘Eminent Domain Law.’”
As the Agencies acknowledge, the Law Revision Commission comments “introducing
the original Eminent Domain Law state that ‘[t]he provisions of the Eminent Domain
Law are intended to supply rules only for eminent domain proceedings. The law of
inverse condemnation is left for determination by judicial development.’ [Citation.]”
(Chhour v. Community Redevelopment Agency (1996) 46 Cal.App.4th 273, 279 (Chhour)
[italics added], quoting Cal. Law Revision Com. com, 19A West’s Ann. Code Civ. Proc.
(1982 ed.) § 1230.020, p. 395.)
              The Agencies observe that “the judiciary and the Legislature frequently
cross-pollinate” in the areas of inverse condemnation and eminent domain (Chhour,
supra, 46 Cal.App.4th at p. 279), and on that general basis, the Agencies assert
section 1260.040 “should be imported into the body of inverse condemnation law as a
matter of judicial development.” But in light of the well-established policy against
motions in limine as a means of summary case disposition, we decline the Agencies’
invitation to engraft, ipse dixit, a new pretrial procedure in the nature of a nonsuit motion
to decide the issue of liability in inverse condemnation cases. (See Amtower v. Photon
Dynamics, Inc. (2008) 158 Cal.App.4th 1582, 1593 (Amtower) [“What in limine motions
are not designed to do is to replace the dispositive motions prescribed by the Code of
Civil Procedure”].) In our view, the language, legislative history, and purpose of
section 1260.040’s three brief clauses do not support the Agencies’ request for a novel
summary mechanism on an issue — liability, rather than compensation — in actions the
Legislature did not intend to address. This is particularly true where the Code of Civil

                                             10
Procedure already provides an extensive statutory framework and well-developed body of
law on summary judgment as a dispositive motion. We recognize we reach a different
conclusion than the Second District, Division Two reached in Dina.
              We begin with the text of the statute. Subdivision (a) of section 1260.040
provides, “If there is a dispute between plaintiff and defendant over an evidentiary or
other legal issue affecting the determination of compensation, either party may move the
court for a ruling on the issue.” (Italics added.) Subdivision (c) states, “This section
supplements, and does not replace any other pretrial or trial procedure otherwise
available to resolve an evidentiary or other legal issue affecting the determination of
compensation.” As a matter of procedure, subdivision (b) specifies: “Notwithstanding
any other statute or rule of court governing the date of final offers and demands of the
parties and the date of trial of an eminent domain proceeding, the court may postpone
those dates for a period sufficient to enable the parties to engage in further proceedings
before trial in response to its ruling on the motion.”
              “The primary purpose of statutory construction is to ascertain the
Legislature’s intent.” (California School Employees Assn. v. Governing Bd. of South
Orange County Community College Dist. (2004) 124 Cal.App.4th 574, 583 (CSEA).)
Statutory interpretation is a question of law (Florez v. Linens ‘N Things, Inc. (2003)
108 Cal.App.4th 447, 451) in which we ascertain the Legislature’s intent “‘with a view to
effectuating the purpose of the statute, and construe the words of the statute in the context
of the statutory framework as a whole’” (Holcomb v. U.S. Bank Nat. Assn. (2005)
129 Cal.App.4th 1494, 1504). “‘If the language of the statute is not ambiguous, the plain
meaning controls and resort to extrinsic sources to determine the Legislature’s intent is
unnecessary.’ [Citation.]” (CSEA, supra, 124 Cal.App.4th at p. 583.) But if the
statutory language “‘leaves doubt about meaning, we may consult other evidence of the
Legislature’s intent, such as the history and background of the [provision].’” (Ibid.)



                                             11
              Here, the words the Legislature chose to employ in section 1260.040 do not
reflect an intent to create a procedure for determining a public entity’s liability in eminent
domain or inverse condemnation proceedings. Instead, the statute is plainly aimed at
“issue[s] affecting the determination of compensation.” (§ 1260.040, subd. (a).)
Liability is not mentioned and we may not “insert what has been omitted” from a statute.
(§ 1858; Security Pacific National Bank v. Wozab (1990) 51 Cal.3d 991, 998 [in
construing legislation, “courts must not add provisions to statutes”].)
              Nevertheless, in Dina, the court found it “reasonable” to construe
section 1260.040, subdivision (a), “as permitting the trial court to adjudicate the question
of the Department [of Transportation]’s liability for inverse condemnation” because
“‘[w]hat could affect the determination of compensation more than whether or not the
plaintiffs have a valid cause of action?’” (Dina, supra, 151 Cal.App.4th at p. 1041.) In
other words, if the plaintiffs could not establish the public entity’s takings liability,
compensation would be moot. On this view, the liability determination would not only
“affect[] the determination of compensation” by mooting it, the public entity’s motion
would be case-dispositive, requiring dismissal of the plaintiffs’ inverse condemnation suit
because they could not prove liability.
              Dina endorsed this procedure. There, in filing its section 1260.040 motion
in the trial court, the Department of Transportation “sought an order of dismissal on the
ground that [the plaintffs’] claims were legally without merit,” and the trial court granted
the motion. (Dina, supra, 151 Cal.App.4th at p. 1044.) On appeal, the Dina court
construed section 1260.040 “to authorize the Department to move for a ruling on liability,
as that was a legal issue affecting the determination of compensation” by mooting it in
the absence of liability. (Dina, at p. 1043.) Dina concluded, “Nothing in the language of
section 1260.040 . . . bars a party from seeking an order on a legal issue that disposes of
an inverse condemnation action.” (Dina, at p. 1044.) The court relied on the Code of
Civil Procedure’s definition of a motion in section 1003, which states generally that “[a]n

                                               12
application for an order is a motion.” Because the Dina court did not perceive anything
in the language of section 1260.040 precluding the Department’s request for an order of
dismissal in its motion under section 1260.040, Dina treated the request as a motion and
section 1260.040 as authorizing the dismissal request. (Dina, at p. 1044.)
              But Dina also found “it . . . equally reasonable to construe the statute as
providing a more limited procedure, given that it is silent with respect to the trial court’s
ability to weigh evidence or enter judgment on the basis of its ruling on the evidentiary or
legal issue” affecting compensation or liability. (Dina, supra, 151 Cal.App.4th at
p. 1041.) Finding section 1260.040 ambiguous, Dina turned to the legislative history to
aid in construing the statute.
              We are not persuaded by Dina’s approach. In our view, section 1260.040
offers no basis for a dismissal or other case-dispositive motion because it includes no
words to that effect. Nor do we see in section 1003 a means to bootstrap such a
mechanism because that general provision does not address or mention case-terminating
procedures. While section 1003 does define an application for an order as “a motion,” it
does not give statutory authorization to every request a party makes. Instead, the fact that
sections 1260.040 and 1003 are both silent on the weighty subject of case disposition
suggests neither are to be employed for that purpose.
              In like manner, the absence of any mention of “liability” in
section 1260.040 suggests the Legislature did not intend that section as a means to
determine a public entity’s inverse condemnation liability. Dina did not analyze whether
the Legislature intended section 1260.040 to apply to inverse condemnation cases,
possibly because the appellants there “d[id] not challenge the applicability of
section 1260.040 on the ground that this action involved inverse condemnation rather
than eminent domain[.]” (Dina, supra, 151 Cal.App.4th at p. 1041, fn. 3.) But as the
Dina opinion acknowledges (ibid.), section 1260.040 was enacted as part of the Eminent
Domain Law, and we therefore know the Legislature did not intend the provision to apply

                                              13
to determining liability in inverse condemnation cases, having left that branch of law to
judicial development.
              Under that authority, the Agencies request that we “import”
section 1260.040 into inverse condemnation jurisprudence and construe it to authorize
case-dispositive in limine motions on legal issues affecting liability. As discussed, we do
not believe the words of the statute support that approach; nor does the broader statutory
framework or legislative history.
              Section 1260.040 originated in the Law Revision Commission’s
recommendation that the Legislature adopt “an express statutory provision for early
resolution of legal issues affecting valuation in eminent domain cases.” (Cal. Law
Revision Com., Recommendation: Early Disclosure of Valuation Data and Resolution of
Issues in Eminent Domain (Oct. 2000) 30 Cal. Law Revision Com. Rep. (2000), p. 585
(Recommendation).) The Law Revision Commission (Commission) recommended “[t]he
procedure should be limited to resolution of legal issues that may affect compensation,
such as what constitutes the larger parcel, or the probability of a zoning change” (id. at
p. 586, italics added). Respondent Caltrans endorsed the proposed legislation as a means
to resolve compensation issues in limine, citing “[t]he ability to challenge by pretrial
motion improper valuation methods used by appraisers . . . that, under current practice,
are often improperly sent to juries.” (Cal. Dept. Transportation, Enrolled Bill Report,
Analysis of Assem. Bill No. 237 (2001-2002 Reg. Sess.) Oct. 2001, p. 3.) Neither
Caltrans nor any other commenting agency or entity suggested the new motion procedure
was also intended to determine a public entity’s takings liability before trial.
              By enacting Assembly Bill No. 237 (2001-2002 Reg. Sess.) (AB 237) in
2001 (Stats. 2001, ch. 428, § 9),5 the Legislature adopted the new motion procedure and a
host of other recommendations sponsored by the Commission “to increase the number of

       5     We grant the Plaintiffs’ unopposed motion to take judicial notice of
AB 237’s legislative history.

                                             14
cases settled without trial.” (Sen. Com. on Judiciary, com. on AB 237 as amended
May 31, 2001, p. 2.) Some of the other new provisions fostered settlement by
“allow[ing] parties to submit any dispute in an eminent domain proceeding for mediation
or arbitration; . . . requir[ing] appraisal summaries and offers of compensation to contatin
detail sufficient to indicate the basis for the appraisal or offer; and . . . requir[ing] final
offers and demands to include all elements of required compensation, including loss of
goodwill.” (Id. at p. 1.) As the Senate Judiciary Committee’s report observed, the new
measures focused on resolving compensation disputes because “in almost all” eminent
domain litigation, “the primary issue is the amount of compensation.” (Ibid.)
               Notably, the Legislature knew how to enact pretrial procedures governing
takings liability when it wanted to do so in eminent domain proceedings. While liability
is not ordinarily at issue in such proceedings, the legislative history supporting AB 237
recognized that “[e]xisting law provides for the resolution by the court of disputes on
matters of law, such as the [eminent domain public entity] plaintiff’s right to take the
subject property, prior to jury trial on the issue of just compensation.” (Sen. Rules Com.,
Off. of Sen. Floor Analyses, 3d Reading analysis of AB 237 as amended Aug. 28, 2001,
p. 4; accord, Sen. Com. on Judiciary, com., supra, at pp. 4-5, italics added.) Thus,
section 1260.110 provides now and at the time AB 237 was enacted: “(a) Where
objections to the right to take are raised, unless the court orders otherwise, they shall be
heard and determined prior to the determination of the issue of compensation. [¶] (b) The
court may, on motion of any party, after notice and hearing, specially set such objections
for trial.” (Italics added.) In turn, section 1250.360 specifies the grounds on which a
property owner may challenge the public entity’s right to take the property (e.g.,
“plaintiff is not authorized by statute to exercise the power of eminent domain for the
purpose stated in the [eminent domain] complaint”; “The stated purpose is not a public
use,” etc.). The fact the Legislature previously addressed liability in related eminent
domain statutes but chose not to include it as an issue to be decided by

                                                15
section 1260.040’s pretrial motion procedure undermines Dina’s conclusion the provision
should be interpreted to reach liability issues implicitly.
               The Agencies argue interpreting section 1260.040’s pretrial motion
procedure to extend to public entity liability serves the Legislature’s intended purpose of
promoting settlements, and therefore should apply to inverse condemnation cases. To be
clear, we see no objection to applying section 1260.040 to resolve legal issues regarding
compensation to foster settlement in inverse condemnation cases. But a laudable general
policy goal of promoting settlement does not displace the words of the statute. Moreover,
the manner in which a section 1260.040 motion functions does not lend itself to
promoting settlement in the liability context. Instead, it operates either as a bludgeon to
end the plaintiff’s case or a nullity that does nothing to reduce the scope of a trial if the
plaintiff establishes a prima facie case of liability.
               Dina analogized the procedure established in section 1260.040 to a nonsuit
motion. (Dina, supra, 151 Cal.App.4th at pp. 1045-1047.) Although not explicitly
stated, Dina’s analogy appears to stem from the trial court’s authority under
section 1260.040, subdivision (a), to resolve disputes “between plaintiff and defendant
over an evidentiary or other legal issue affecting the determination of compensation.”
(Italics added.) Evidentiary disputes are generally for the trier of fact to resolve, but
section 1260.040’s formulation (“[an]other legal issue”) recognizes they may constitute a
legal issue for the court to resolve as a matter of law, as when the question is whether a
party has offered prima facie evidence to support its position. Consequently, Dina
reasoned: “‘Continuing the analogy of the procedure below to a nonsuit gives us
guidance as to the standard of review to be applied on appeal. We ‘“must accept all facts
asserted in the opening statement [or here, asserted in the best case scenario] as true and
must indulge every legitimate inference which may be drawn from those facts.
[Citations.] . . . . [A nonsuit] can only be upheld on appeal if, after accepting all the
asserted facts as true and indulging every legitimate inference in favor of plaintiff, it can

                                               16
be said those facts and inferences lead inexorably to the conclusion plaintiff cannot
establish an essential element of its cause of action . . . .’” [Citations].’” (Dina, at
p. 1047, brackets in original.)
              Continuing the nonsuit analogy, Dina observed: “Stated similarly, ‘[a] trial
court may grant a nonsuit only when, disregarding conflicting evidence, viewing the
record in the light most favorable to the plaintiff and indulging in every legitimate
inference which may be drawn from the evidence, it determines there is no substantial
evidence to support judgment in the plaintiff’s favor.’ [Citation.]” (Dina, supra,
151 Cal.App.4th at p. 1047, original italics.)
              In our view, nonsuit is not the most apt analogy. A nonsuit is a trial
motion; it is not available before trial as Dina contemplated. (See § 581c [nonsuit may
be made “[o]nly after, and not before, the plaintiff has completed his or her opening
statement”].) The case-dispositive pretrial procedure Dina authorized under
section 1260.040 is more similar to a defendant’s motion for summary judgment. A
defendant moving for summary judgment meets its burden of showing a cause of action
has no merit if it shows that one or more elements of the cause of action cannot be
established, or that there is a complete defense to the cause of action. (§ 437c,
subd. (p)(2).) If the defendant carries that burden, it “causes a shift, and the opposing
party is then subjected to a burden of production of his own to make a prima facie
showing of the existence of a triable issue of material fact.” (Aguilar v. Atlantic Richfield
Co. (2001) 25 Cal.4th 826, 850.) A prima facie showing “is one that is sufficient to
support the position of the party in question” (id. at p. 851), and therefore, a party
opposing summary judgment makes the requisite prima facie showing if the evidence
would allow a reasonable trier of fact to find in favor of that party at trial. (Id. at p. 857.)
              Whether nonsuit or summary judgment is more applicable, we find it
difficult to conceive that in three brief words (“other legal issue”), the Legislature
intended to create a new dispositive procedure reproducing the safeguards, entire

                                               17
statutory framework, and extensive caselaw governing either a nonsuit motion or a
summary judgment motion. But even assuming arguendo that is true, the procedure
enacted in section 1260.040 does not serve the Legislature’s purpose of promoting
settlement when applied to determining liability in inverse condemnation cases. It may
be of use in narrowing compensation issues before trial, thereby fostering settlement, as
demonstrated by the cases the Agencies rely on, where one or more theories of
compensation may not be available to the property owner as a matter of law or for lack of
prima facie evidence. But these cases provide no support for use of section 1260.040’s
motion procedure to narrow liability issues to foster settlement; instead, they involved
compensation issues.
              Thus, in City of Perris v. Stamper (2016) 1 Cal.5th 576 (Stamper), the
Supreme Court recognized that “legal questions that affect the type of compensation”
may be resolved as a matter of law by the trial court (id. at p. 593, italics added), as
opposed to “pure questions of fact directly pertaining to the amount of compensation,”
which belong to the jury in an eminent domain case. (Id. at p. 595, italics added.) In
Stamper, the court held that whether the proper measure of damages would include the
value of the defendant’s land as dedicated property — as the city urged because it would
yield a lower compensation figure, or whether dedication was precluded as the property
owner asserted — were legal issues the trial court could decide in bifurcated proceedings
before a jury trial on compensation.
              Similarly, in Los Angeles Unified School District v. Pulgarin (2009)
175 Cal.App.4th 101 (Pulgarin), another eminent domain case, the trial court decided a
legal issue affecting compensation before trial, namely whether a business lessee
operating on property taken by the public entity was precluded from lost goodwill
damages because it lacked a written lease. The trial court held the property owner could
not recover goodwill damages, and the appellate court reversed. (Id. at p. 105.) Relying
on Pulgarin, the Agencies argue that “[a]lthough the court held that the lack of a written

                                              18
lease did not defeat the business’s claim for goodwill [citation], had the court agreed with
the condemning agency, [its pretrial] section 1260.040 motion would have been
dispositive on the goodwill claim.”
              We are not persuaded by this line of argument. First, neither Pulgarin nor
Stamper expressed any opinion on section 1260.040, let alone endorsed using it to
determine liability in inverse condemnation cases, rather than compensation issues in
eminent domain proceedings. Second, the Agencies’ reliance on Pulgarin for the notion
that the section 1260.040 motion utilized there “would have been dispositive” if only the
reviewing court “agreed with the condemning agency” is worthless. The court did not so
hold, and if it had, the Agencies point to nothing in the opinion that suggests the court’s
ruling would have been case-dispositive. Nothing in the opinion suggests the reviewing
court viewed a ruling excising a measure of damages as a substitute for a summary
judgment motion.
              Moreover, even accepting the proposition that a motion under
section 1260.040 may foster settlement by paring or clarifying as a matter of law the
proper measure of compensation the property owner may seek, the same is not true of a
motion concerning the public entity’s liability. A public entity incurs liability when it
takes or damages private property. “‘Property is “taken or damaged” within the meaning
of article I, section 19 of the California Constitution, so as to give rise to a claim for
inverse condemnation, when: (1) the property has been physically invaded in a tangible
manner; (2) no physical invasion has occurred, but the property has been physically
damaged; or (3) an intangible intrusion onto the property has occurred which has caused
no damage to the property but places a burden on the property that is direct, substantial,
and peculiar to the property itself.’” (Boxer, supra, 246 Cal.App.4th at p. 1218; Oliver v.
AT&T Wireless Services (1999) 76 Cal.App.4th 521, 530.)
                “‘When, as here, the conduct of a public entity results in an intangible
intrusion onto the plaintiff’s property that does not physically damage the property, the

                                              19
question whether there has been a “taking or damaging” of the property sufficient to
support a cause of action for inverse condemnation is more difficult. In these
circumstances the plaintiff must [show] that the intrusion has resulted in a burden on the
property that is direct, substantial, and peculiar to the property itself.’” (Boxer, supra,
246 Cal.App.4th at p. 1218; see Varjabedian v. Madera (1977) 20 Cal.3d 285, 298.)
              As demonstrated here and in Dina, a trial court’s decision on a pretrial
motion on the issue of liability does nothing to encourage the parties to work toward
settlement, as contemplated in section 1260.040, subdivision (b), which enables the court
to postpone “the date of final offers and demands of the parties and the date of trial in an
eminent domain proceeding” so the parties may “engage in further proceedings before
trial in response to its ruling on the motion.” Instead, if the public entity defendant in an
inverse condemnation action is successful on a section 1260.040 motion challenging
liability because the property owner is unable at the time of the motion to present prima
facie evidence the defendant has invaded his or her property rights, then there is no
incentive for the entity to negotiate. In effect, the public entity has achieved an early
summary judgment ruling that the plaintiff cannot establish the liability element essential
to its inverse condemnation cause of action, albeit by an in limine motion and without
having to abide by the detailed statutory constraints governing summary judgment
motions.
              Similarly, if the inverse condemnation plaintiff prevails on the motion
because he or she as the property owner is able to make a prima facie liability showing,
then nothing has been achieved for purposes of settlement. No issue of liability has been
narrowed as a matter of law to provide the parties incentive to settle; instead, the case
remains in the identical posture before the court endeavored to hear and reach a decision
on the section 1260.040 motion. Specifically, the case sits awaiting a bench trial for the
court to consider the evidence again, together with any new evidence presented at trial,



                                              20
and to decide — now as the trier of fact, not the prima facie standard’s gatekeeper —
whether the plaintiff has met its burden of proof on liability.6
              Of course, rather than awaiting trial, a public entity defendant that fails to
prevail on a section 1260.040 motion disputing liability might be tempted to file a
summary judgment motion. But that would be a waste of judicial resources, redundant to
the motion the trial court heard and denied. For this reason, in addition to the lack of
support in the statutory text and legislative history, we part company with Dina in
interpreting section 1260.040 to authorize pretrial liability determinations. Dina rejected
the plaintiffs’ argument there that “disposition of their claims was limited to a motion for
summary judgment.” (Dina, supra, 151 Cal.App.4th at p. 1046.) The court reasoned the
public entity defendant was not so limited because “[t]he procedural mechanism
implemented by section 1260.040 expressly ‘supplements, and does not replace any other
pretrial or trial procedure otherwise available to resolve an evidentiary or other legal
issue affecting the determination of compensation.’” (Dina, at p. 1046, quoting
§ 1260.040, subd. (c).)
              But as we have explained, a trial court’s decision on a motion filed under
section 1260.040 to determine the public entity’s liability in an inverse condemnation
action does not narrow that question of liability to foster settlement. Consequently, in our
view, such a motion does not meaningfully “supplement” existing pretrial procedures
governing a summary judgment motion — instead it does nothing more than purport to
replace them, which subdivision (c) of section 1260.040 expressly disclaims. As a
respected commentator oft-cited by the Law Revision Commission in its

       6       As Dina observed, “Even when the question of liability in an inverse
condemnation proceeding involves the resolution of factual issues, there is no right to a
jury trial.” (Dina, supra, 151 Cal.App.4th at p. 1044; accord, San Diego Gas Electric Co.
v. Superior Court (1996) 13 Cal.4th 893, 951 [“There is no right to jury trial on the issue
whether there has been a taking in the first instance”]; Hensler v. City of Glendale (1994)
8 Cal.4th 1, 15 [“the right to a jury trial applies in inverse condemnation actions, but that
right is limited to the question of damages”].)

                                             21
Recommendation to the Legislature to adopt AB 237 later concluded in criticizing Dina:
“The motion in limine procedure of CCP § 1260.040, which was enacted to determine
key disputed evidentiary points before trial in a direct condemnation [proceeding]
[citation] was used to address liability in an inverse case in Dina . . . . Although a motion
for summary judgment may have been appropriate in that case, in the author’s view the
motion in limine was not the proper vehicle to dispose of the case.” (2 Matteoni,
Condemnation Practice in California (Cont. Ed. Bar. 3d ed., Oct. 2016 update) Trial
Preparation and Trial, § 17.8, p. 17-17; see Recommendation, supra, 30 Cal. Law
Revision Com. Rep., pp. 573, 579, 585 & fns. 1, 17, 31 [citing 1 Matteoni, Condemnation
Practice in California (Cont. Ed. Bar. 2d ed. 2000) Trial Preparation and Trial, §§ 9.2,
9.14, 9.12, pp. 364, 389-90, 384-385.) We agree with Matteoni’s conclusion.
               In Amtower, the court catalogued and lamented the use of “nontraditional in
limine motions [resulting] in a court’s dismissing a cause on the pleadings,” noting that
“[a]ppellate courts are becoming increasingly wary of this tactic.” (Amtower, supra,
158 Cal.App.4th at pp. 1593-1594; see R & B Auto Center, Inc. v. Farmers Group, Inc.
(2006) 140 Cal.App.4th 327, 371 (conc. opn. of Rylaarsdam, J.) [“To have the
sufficiency of the pleading or the existence of triable issues of material fact decided in the
guise of a motion in limine is a perversion of the process”].) As Amtower observed, “The
disadvantages of such shortcuts are obvious. They circumvent procedural protections
provided by the statutory motions or by trial on the merits; they risk blindsiding the
nonmoving party; and, in some cases, they could infringe a litigant’s right to a jury trial.
[Citation.] Adherence to the statutory processes would avoid all these risks.
Furthermore, these irregular procedures can result in unnecessary reversals.” (Amtower,
at p. 1594.)
               We conclude reversal is necessary here. The Commission in
recommending AB 237’s adoption explained that the purpose of its pretrial procedures
was to foster settlement. Accordingly, “[t]here must be sufficient time for the parties to

                                             22
examine any valuation data exchanged, focus on the nature of their dispute, and obtain
judicial resolution of any irreconcilable disagreements over legal issues. Resolution of
legal issues in a timely fashion will help pave the way for a resolution of the proceeding
without the need for trial.” (Recommendation, supra, 30 Cal. L. Revision Com. Rep. at
p. 586, italics added.) Instead of pursuing that course, the Agencies seized on
section 1260.040 as a purported means to short-circuit the case on liability grounds
without seeking summary judgment. Applying the statute to liability in this manner does
nothing to “help pave the way” towards settlement if the defendant prevails, and nothing
to narrow liability issues for settlement or trial if the plaintiff prevails. As the Agencies
concede in requesting that we judicially insert liability determinations into
section 1260.040, subdivision (a), and apply the modified statute to inverse condemnation
actions, the decision whether to do so rests in our discretion. We decline the invitation.
              Dina further allowed the public entity defendant to utilize section 1260.040
as the basis for its motion to dismiss the plaintiffs’ nuisance and negligence claims as a
matter of law. In our view, to apply section 1260.040 to allow a trial court to adjudicate
any companion causes of action in an inverse condemnation complaint is beyond the
scope of the section and its legislative intent. Under well-established law, Plaintiffs here
were entitled to a jury trial on their nuisance cause of action, absent a summary judgment
motion and ruling disposing of their claims. (§ 592; Farrell v. Ontario (1919)
39 Cal.App. 351, 357 [“the parties here were entitled to a jury trial upon the issues as to
damages” for nuisance].)




                                              23
                                             III
                                        DISPOSITION
              The judgment is reversed and the matter remanded for further proceedings
not inconsistent with this opinion. The Plaintiffs are entitled to their costs on appeal.



                                                   ARONSON, J.

WE CONCUR:



BEDSWORTH, ACTING P. J.



IKOLA, J.




                                             24